     Case 2:20-cv-00097-NDF Document 35-1 Filed 04/16/21 Page 1 of 16




                                                                          Memorandum

              Sean Hanlon (Holland & Hart)
TO            Shaun Kennedy (Holland & Hart)                 FROM           Michael Oakland, Ph.D.
              Thomas Morales (Holland & Hart)
COMPANY       Holland & Hart LLP                             DATE           April 15, 2021
              Expert Report
RE                                                       PROJECT NO         NN20078.00
              Pile Installation Differing Site Condition
                                                             PROJECT        South Fork Shoshone River
CC            Leo Fernandez
                                                             NAME           Bridge, South Fork County, WY


Thornton Tomasetti, Inc. (TT) was retained by Holland & Hart to provide expert engineering
services related to the pile installation for the replacement South Fork Shoshone River Bridge
(South Fork Bridge) Project in South Fork County, Wyoming. The project was designed by the
Federal Highway Administration (FHWA) and bid as to construction firms with no required design
responsibilities as part of the work. This is known as a design-bid-build project.

The new bridge is a single span with pile supported abutments at each end. Each abutment was
to be supported by 6 HP 14x102 H-piles with a required driven resistance of 435 kips at Abutment
No. 1 and 415 kips at Abutment No. 2. The FHWA self-performed the geotechnical investigation
that included a single test boring at each abutment. The test borings were drilled to a depth of
80 ft. and 90 ft. at abutments No. 1 and 2 respectfully using an ODEX drilling system. The ODEX
system had difficulty controlling heave within the boreholes which resulted in sampling and
Standard Penetration Testing (SPT) being missed throughout much of the depth of the test
borings.

The Southfork Road, Park County, WY Final Geotechnical Report dated December 21, 2018
(“Geotechnical Report”) indicates that the subsurface conditions consist of about 8 ft. to 12 ft.
of fill underlain by about 7 ft. of low plasticity silty, clayey sand to sandy silt. The sandy silt layer
was underlain by medium dense poorly graded sand to a depth of about 52 ft. to 53 ft. The site
is underlain by a fine grained sand which graded to a sandy silt to the depth of the explorations,
about 90 ft. Groundwater was encountered at depth of about 14 ft. to 17 ft. below grade.

The Geotechnical Report prepared specifically for this project by the FHWA further states in Note
3 on Table 4.2 of the report that “the required axial resistance is expected to be reached at
elevations [(“El.”)] 6,057 and 6,053 for abutments 1 and 2, respectively.” However, the table
further states that the minimum tip elevation is 6,047 for Abutment No. 1 and 6,045 for Abutment
No. 2 based on “comparison of axial requirements in the strength limit state and extreme event
state, settlement and lateral load requirements” as stated in Note 2 on the table. With cutoff for
the piles at about El. 6087 at Abutment No. 1 and El. 6085 at Abutment No. 2, this would have
resulted in a 40 ft. long pile at both abutments. This is confirmed in the Geotechnical Report that
states that the estimated pile length is 40 ft. For this length, based on the analysis performed
by the FHWA’s geotechnical engineer and reported in the Geotechnical Report, the axial
resistance should have been met 10 ft. above the required tip for Abutment No. 1 and 8 ft. above
the required tip for Abutment No. 2. This is a contingency of 33 percent additional length at
Abutment No. 1 and 25 percent additional length at Abutment No. 2 over what was expected to
be required in the FHWA’s Geotechnical Report to obtain axial capacity.




     27 Wormwood Street | Boston MA 02210-1668 | T 617.250.4100 | F 617.250.4110 | www.ThorntonTomasetti.com
   Case 2:20-cv-00097-NDF Document 35-1 Filed 04/16/21 Page 2 of 16




                                                                    Memorandum
Re: Expert Report - Pile Installation Differing Site Condition
Page 2


The pile lengths, as determined by the Geotechnical Report were then translated into bid
quantities in the Invitation to Bid which specifically called out 500 lineal feet of HP 14x102 H-Pile
to be included as a bid item for the 12 piles or approximately 41.7 ft. per pile. The bid items also
included two dynamic pile load tests to be included in the bid. These were fixed fee prices that
are matched to a defined quantity of piles and load tests in the bid.

The determination of the various minimum tip elevations is explained in the paragraph below the
table stating that the software program APILE was used to determine the axial resistances and
that the structural engineer calculated the minimum tip elevations for lateral resistance which
actually control the length requirements of the piles. While the Geotechnical Report, in Section
4.1.5, does give the parameters to be used in an L-Pile analysis to determine the lateral load
resistance of the pile, it clearly states that this is to be performed by the CFL (Central Federal
Lands, a Division of the FHWA) Bridge Engineer. The report shows plots of the axial analysis by
the APILE program, but does not provide any parameters or even a recommended side adhesion
or tip resistance to be used to allow others to compute or check the analysis of vertical capacity.

Mountain Construction was awarded the construction contract for the replacement bridge (the
“Prime Contract”). Mountain Construction awarded FirstMark the Subcontract to install the pile
foundations and erect the new bridge (the “Subcontract”). For the foundation construction,
FirstMark provided 44 ft. long piles that exceeded the bid quantity required by the contract. In
the end, the piles at Abutment No.1 drove to depths of approximately 83 ft. to 86 ft. below cutoff
before achieving the required resistance. This was about 205 percent over the bid quantity and
about 285 percent over what the FHWA’s geotechnical engineer expected to be required to
achieve axial resistance. The piles at Abutment No. 2 drove to depths of 94 ft. to 101 ft. below
cutoff before achieving the required resistance. At this abutment, the lengths were about 230
percent over the bid quantity and about 300 percent over what the FHWA’s geotechnical
engineer expected to be required to achieve axial resistance.

This additional, unanticipated length of pile resulted in FirstMark having to purchase and splice
substantial additional H-Pile quantity, obtain a different pile driving hammer and crane to
accommodate the additional pile length and conduct numerous additional dynamic load tests to
help determine the actual depth required to achieve the required axial resistance. There was no
requirement in the Subcontract that FirstMark was to make any independent analysis of depth
and information to allow it to make these analyses, even if FirstMark retained an engineer to do
so, it would not have been able to do so because the Geotechnical Report lacked information
related to the assumed axial pile capacity parameters.

This additional pile length and all related costs to install the longer piles is a clear Type 1 differing
site condition to the contract. Type 1 differing site conditions are defined under 48 C.F.R.
52.236.2 (“FAR” 52.236.2) Differing Site Conditions (Apr. 1984) which is explicitly incorporated
in the Invitation to Bid.
   Case 2:20-cv-00097-NDF Document 35-1 Filed 04/16/21 Page 3 of 16




                                                                  Memorandum
Re: Expert Report - Pile Installation Differing Site Condition
Page 3


 1.0 Document Review and Exhibits
In preparation of this memorandum, TT reviewed the following project documents which TT may
use as exhibits or rely on to support its expert opinion:

Table 1: Received Documents
Date             Document Title               Designer/Author                  Bates Number
                 Standard Subcontract         Mountain Construction            FMC 000229-000231
4/22/2019
                 Agreement                    Company
           Southfork Road, Park               Geotechnical Services            FHWA002533-2586
12/21/2018 County, WY Final                   Branch, Federal Highway
           Geotechnical Report                Administration
Spring                                        Federal Highway                  FMC000021-228
                 Invitation for Bid
2019                                          Administration
                 FHWA Transmittal                                              FMC005006-5009
                                              Federal Highway
7/27/2019        Approving Vibro Installation
                                              Administration
                 to Q200 Elevation
                 Wave Equation Analysis –                                      FMC005010-5015
7/19/2019                                     SK Geotechnical
                 Movax DH-45 Hammer
                 Dynamic Pile Load Test                                        FMC005023-5048
8/21/2019                                     SK Geotechnical
                 Report – Abutment 1
                 Revised Wave Equation                                         FMC005016-5022
8/23/2019        Analysis Delmag D30-32       SK Geotechnical
                 Hammer
                 Dynamic Pile Load Test                                        FMC004978-5005
9/26/2019                                     SK Geotechnical
                 Report – Abutment 2
                 Letter on Pile Driving       Federal Highway                  FMC002721-2723
9/19/2019
                 Concerns                     Administration
                 Pile Driving Logs –                                           FMC004972-4977,
Various                                       Element Materials Testing
                 Abutments 1 and 2                                             FMC002499-2506
Undated          FP-14                        FHWA                             FHWA001567-2328


 2.0 Time History of Foundation Construction
The following is an approximate timeline of activities related to pile installation for the
replacement South Fork Bridge.

April 22, 2019     FirstMark contracts with Mountain Construction to perform foundation
                   installation and bridge erection construction for the South Fork Bridge Project
   Case 2:20-cv-00097-NDF Document 35-1 Filed 04/16/21 Page 4 of 16




                                                                 Memorandum
Re: Expert Report - Pile Installation Differing Site Condition
Page 4


July 2019        FirstMark prepares to mobilize pile driving equipment to the site and performs
                 preliminary WEAP Analysis for developing installation criteria and hammer
                 selection

July 22, 2019    FirstMark submitted Pile Driving Plan including use of Movax DH45 hammer

July 27, 2019    FHWA Approves the use of vibratory hammer to drive to piles to Q200 depth

July 31, 2019    Drive Test Pile No. 3 at Abutment No. 1 using Movax DH45
                 PDA at Design Depth of El. 6047.1 failed to reach capacity
                 PDA at FHWA directed increased depth of El. 6005.1 failed to reach capacity

Aug 8, 2019      Conducted Restrike after set at depth of El. 6005.1 met required capacity

Aug 19, 2019     FHWA directs FirstMark to use alternate pile driving equipment for remaining
piles

Late August      FirstMark installs all remaining piles to a depth of about 40 ft. using Movax
                 DH45 hammer while working to mobilize a crane and pile driving hammer to
                 install longer piles required to meet actual site conditions

Early Sept       FirstMark continues driving piles at Abutment No. 2 to about 80 ft. using
                 Delmag D30-32 hammer

Sept 6, 2019     FirstMark continues Test Pile No. 3 at Abutment No. 2 using Delmag D30-32
hammer
                 PDA at extend depth of El. 6002 (similar to Abutment 1) but unable to reach
capacity

Sept 7, 2019     FirstMark continues to drive extended test pile at Abutment No. 2 using
                 Delmag D30-32 hammer PDA at extended depth of El. 5985.5 and met
                 required capacity

Sept 2019        FirstMark completes driving of piles in Abutment No. 1 and No. 2 to depths
                 and blow count using Delmag D30-32 hammer to meet required capacities.


 3.0 Discussion and Conclusions
Differing site conditions are recognized as two distinct types. Type 1 differing site conditions
are unknown or hidden, concealed, or latent physical conditions, which a contractor encounters
at the site that differs materially from the conditions indicated in the contract documents. Type
1 differing site conditions occur when drawings, specifications or other contract documents
make representations that either expressly or impliedly indicate the expected conditions are
different than what actually exists. Type 2 differing site conditions are an unknown, unusual, and
   Case 2:20-cv-00097-NDF Document 35-1 Filed 04/16/21 Page 5 of 16




                                                                 Memorandum
Re: Expert Report - Pile Installation Differing Site Condition
Page 5


hidden, concealed or latent physical conditions, which the contractor encounters at the site that
differs materially from the condition that an ordinary contractor in the general vicinity of the
project would expect to encounter while performing work of the same type and character called
for in the contract.

For the South Fork Bridge contract, the Geotechnical Engineering Report prepared by the FHWA
establishes that a 40 ft. long pile would be adequate to achieve the axial capacities require at
both abutments. The geotechnical report defines the depth requirement several times in the
report in terms of both the tip elevation as well as the anticipated pile length directly. The
Geotechnical Report definitively stated the pile length requirements and included no qualifiers
that any additional investigation or testing were necessary. FirstMark, as a subcontractor, was
neither permitted nor required to undertake any supplemental geotechnical engineering
investigations. It is not customary to require a prime contractor or any of its subcontractors
under a design-bid-build project delivery method to undertake such additional geotechnical
investigations (and no such additional geotechnical investigations were indicated in Mountain
Construction’s bid). Therefore, there is no reason that FirstMark or any other pile installation
contractor would have (or should have) conducted supplemental investigations for this project.

It is understood that the Geotechnical Report is not part of the contractual documents and is
provided for reference to the Contractor. However, this estimate of required pile length from
the Geotechnical Report was then included in the Prime Contract documents both on the
drawings and directly in terms of bid quantities. The total bid item for the piles is 500 lineal feet
for the 12 piles plus two dynamic load tests. This translates to about 41.7 lineal feet per pile plus
one dynamic load test at each abutment. But the actual as-installed lengths were between 205
and 230 percent longer than indicated on the Prime Contract documents. This is materially
different than the documents indicated and meets the definition of a Type 1 differing site
condition. The fact that the FHWA required the Contractor to install the piles to obtain the
required resistance is separate from the issue of differing site conditions. The piles installed
needed to meet the resistance requirements. But that does not change the fact that FirstMark
encountered a Type I differing site condition in the process of installing the piles that increased
FirstMark’s costs and the time required to install the piles as a result.

The Prime Contract itself, in the invitation for bid, specifically states that FAR 48 CFR 52.236-2
Differing Site Conditions is part of the construction agreement. This regulation specifically states
that, provided prompt notification is provided:

        If the conditions do materially so differ and cause and increase or decrease in
        the Contractor’s cost of, or the time required for, performing any part of the work
        under this contract, whether or not changed as a result of the conditions, an
        equitable adjustment shall be made under this clause and the contract modified
        in writing accordingly.

As it applies to the pile installation for the South Fork Bridge, prompt notification was provided
as is evident by the FHWA letter on Pile Driving Concerns. This letter responded to the issues
just days after the differing site conditions were identified as a result of the PDA and CAPWAP
   Case 2:20-cv-00097-NDF Document 35-1 Filed 04/16/21 Page 6 of 16




                                                                   Memorandum
Re: Expert Report - Pile Installation Differing Site Condition
Page 6


analysis showing that capacity was not met at the 40 ft. depth or even at the 80 ft. depth upon
initial driving at Abutment No. 1 showing that FHWA was aware of the conditions. The increased
pile lengths are so materially different from what was represented in the Prime contract and
Subcontract documents. Finally, these conditions directly caused an increase in FirstMark’s cost
in terms of materials, equipment required to drive the longer piles, additional dynamic load tests,
time and other related construction costs.

The bid document did not contain any provisions to accommodate or mitigate the potential for
piles being driven deeper than the bid quantity. The quantity is consistent with the drawings that
are consistent with the Geotechnical Report. The project specification, FP-14 Section 551, does
not have any requirements that supersede the pile length shown on the Prime Contract drawings
and bid quantities. The only provision in the specification that refers to a particular length of steel
piles is FP-14 Section 551.10 (b). That section requires piles up to 60 ft. to be furnished as un-
spliced sections. FirstMark complied with Section 551.10(b) by providing 44 ft. un-spliced
sections to accommodate the 40 ft. design length.

The specifications, including Section 551.10 (b), do not require procurement of equipment
capable of driving piles longer than the bid quantity. It is completely reasonable that FirstMark
would select equipment most economical to install the piles as shown on the Prime Contract
documents. The combination of vibratory hammer and a lightweight impact hammer were highly
suitable for the lengths anticipated at the time of the bid. FirstMark’s plan to standup and drive
the 40 ft. pile using the vibratory hammer to a height reachable by the excavator mounted impact
hammer (specified to be no deeper than the scour depth) was reasonable. This combination is
commonly used as it provides lightweight equipment which can easily move between the two
abutments. Once the piles became longer and a second 40 ft. spiced section was needed, the
pile was too deep to drive with the vibratory hammer. Plus, this would have involved using the
vibratory hammer to drive the pile below the scour depth which was not allowed and however,
the spliced section was too high to reach by the excavator mounted impact hammer. Thus, a
crane mounted impact hammer became necessary. This meant mobilizing a larger, less
maneuverable crane with a larger hammer to complete the work.

If the designer, or even the General Contractor, Mountain Construction, was unsure of the
required pile length, they could have specified that the equipment mobilized be capable of driving
piles to a specific length over the bid quantity. Of course, this would have been reflected in
FirstMark’s bid price along with the price of any competitive bidders. But no such requirements
to mobilize equipment larger than required for the length specified in the documents were ever
presented to FirstMark at the time of the bid.

In conclusion, the significant and material additional length of pile required to achieve the required
axial capacity is a clear Type 1 differing site condition. The FHWA provided the expected pile
lengths numerous times through the Geotechnical Report and in the Prime Contract documents.
FirstMark had every right to rely on that information in making its competitive bid. This was not
a design build contract and there was no expectation or requirement that FirstMark retain an
engineer to independently review or modify the FHWA’s Geotechnical Report. Even if FirstMark
had wanted to do so, the Geotechnical Engineering report lacked information related to the
   Case 2:20-cv-00097-NDF Document 35-1 Filed 04/16/21 Page 7 of 16




                                                                 Memorandum
Re: Expert Report - Pile Installation Differing Site Condition
Page 7


assumed axial pile capacity parameters necessary to do so. Further, the limited SPT data
provided for the test borings would have made developing these parameters difficult. While
FirstMark did conduct WEAP analyses, these were used for hammer selection and confirming
that the piles would not be overstressed during driving. WEAP is not intended to be a tool for
determining the length of pile required.

The Type 1 differing site condition is independent and separate from the requirement to install
the piles to meet the required axial capacities. The fact that piles must be driven to meet axial
capacities does not change the reality that FirstMark encountered Type 1 differing site conditions
causing increased costs and requiring additional time to drive the piles. In fact, the Prime
Contract (as incorporated by the Subcontract) specifically allows for compensation to FirstMark
for differing site conditions under FAR 48 CFR 52.236-2 which was incorporated into FirstMark’s
subcontract. FirstMark met all of the criteria to qualify for additional compensation and time due
to the Type 1 differing site conditions it encountered during pile installation. It is our expert
opinion that the conditions encountered during the pile installation for the South Fork Road
Replacement Bridge construction are a Type 1 differing site condition and that within the terms
of the Subcontract FirstMark is owed additional compensation and time for the increased work
and alternate equipment required as a result of the differing site conditions.


 4.0 Expert Testimony and CV
Dr. Oakland’s hourly rate associated with work on this matter is $360/hour.

Dr. Oakland has provided the following sworn testimony within the last 5 years as follows:

    Deposition and Trial, Jenco Construction, Inc. vs. City of Des Moines and Shuck-Britson,
    Inc., Grand Avenue Bridge Abutment Pile Installation, Des Moines, IA. Expert witness to
    evaluate claim by contractor regarding differing site conditions during sheet pile and H-Pile
    installation for a bridge replacement over a river.

    Deposition and Trial, Triple R Paving, Inc. vs. Broward County, Florida and CH2M-Hill, Inc.
    Taxiway Paving Distress and Subgrade Preparation, Ft. Lauderdale, FL. Expert witness to
    evaluate subgrade preparation related to settlement and rutting of a new taxiway at the Ft.
    Lauderdale Airport.

    Deposition, Bahama Bay II Condominiums, Orlando, Florida. Expert witness evaluating
    claim that a sinkhole impacted buildings beyond the area of the single building immediately
    adjacent to the sinkhole.

    Deposition and Trial, Monaco Hotel Damage Claim, Sunny Isle Beach, Florida. Expert
    witness defending contractor constructing a new condominium against claims that the
    construction vibrations and dewatering impacted an adjacent property.
   Case 2:20-cv-00097-NDF Document 35-1 Filed 04/16/21 Page 8 of 16




                                                                 Memorandum
Re: Expert Report - Pile Installation Differing Site Condition
Page 8


    Deposition, I-71 and MLK Interchange, Cincinnati, OH. Expert witness representing the
    contractor in a claim that there was an inaccurate quantity takeoff during the prebid process
    that resulted in underestimating the construction cost of the project.

CV of Dr. Michael Oakland, P.E.

    Dr. Oakland has over 35 years of experience conducting geotechnical investigations and
    providing foundations design recommendations for projects worldwide. He has been the
    lead geotechnical engineer on hundreds of projects requiring all types of foundation
    systems including driven piles, drilled piles, deep shafts, load bearing elements, ground
    improvement, shallow foundations and hybrid system of all kinds. As part of his graduate
    studies at Purdue University, he was involved in research related to the cause and
    stabilization of highway slopes constructed of compacted shale which was a particular
    problem throughout the Midwest at that time. Later, while working as a geotechnical
    engineer at Haley & Aldrich, Inc. in Cambridge, Massachusetts, part of his responsibilities
    were to serve as the manager of instrumentation services which directly involved him in
    numerous projects including pile load test, pile driving vibrations and other related
    construction monitoring. He has prepared numerous papers including several for the Deep
    Foundations Institute.

    Dr. Oakland continues to work as a geotechnical expert on numerous projects throughout
    the country. Last year, Dr. Oakland chaired a session of the Structural Congress in Boston
    specifically on instrumentation used to monitor structural performance. He is also on the
    Massachusetts State Building Code Geotechnical Advisory Committee.

    Education
    PhD, Purdue University, West Lafayette, ID, 1986, Civil Engineering
    MSCE, Purdue University, West Lafayette, ID, 1981
    BSCE, Pennsylvania State University, University Park, PA, 1980

    PE Registration
    MA (35487) 1990, Civil Engineering; Also OH, NJ, KY, MI, NY, RI, PA, AL, TX, FL and IN.

    Affiliations
    American Society of Civil Engineers (ASCE)
    Association of State Dam Safety Officials
    Boston Society of Civil Engineers
       Geotechnical Group Chairman, 1995-1996
       Computer Group Chairman, 1990-1991
    Massachusetts State Building Code Committee
    Deep Foundations Institute

    Representative Project Experience

    Expert Consultant, Corridor H Bridge Pier Movement, Kerens, WV. Dr. Oakland is
    currently serving as an expert evaluating the cause and remediation for a deep seated
   Case 2:20-cv-00097-NDF Document 35-1 Filed 04/16/21 Page 9 of 16




                                                                 Memorandum
Re: Expert Report - Pile Installation Differing Site Condition
Page 9


    landslide that impacted bridge piers under construction at one of the bridges along the
    corridor construction.

    Woerd Ave Bridge Replacement, Waltham, MA. Provided foundation design
    recommendations for mini-pile foundations and abutment walls for design and construction
    of a new bridge to replace the 100 ft. span over a tributary to the Charles River.

    Value Engineering Geotechnical Expert, Tank and Vehicle Bridge Replacement, Ft.
    Hood, TX. Served as the geotechnical expert on a value engineering team to review the
    design of a new bridge to replace a low level stream crossing for both tanks and vehicles
    within Ft. Hood.

    I-90 Bridge and Deck Replacements, MassPike, MA. Conduct a site investigation and
    provide foundation design recommendations for the reuse of existing bridge piers at two
    bridge and the replacement of two bridge piers as part of a deck replacement program.

    Willis Ave. Bridge Replacement, New York, NY. Design of steel sheet pile cofferdams for
    access and containment of debris and blast pressures during demolition of existing granite
    pier cofferdams using blasting.

    I-195 Bridge Seismic Retrofit, New Bedford, MA. Provided foundation design
    recommendations for modification of bridge piers and infill embankments as part of
    evaluation of various options related to seismic retrofit. Options included evaluation of
    additional foundations, new piers, tiebacks and mechanically stabilized walls.

    West Thames Ave, New Pedestrian Bridge, New York, NY. Provided foundation design
    recommendations for a new pedestrian bridge including drilled pile recommendations,
    lateral load parameters and other criteria for the support of the new bridge.

    Houston Ave. Bridge Evaluation, New York, NY. Made evaluations of lateral spring
    constants of the existing bridge piers using L-Pile in order to define seismic spring
    constants for evaluation of a new deck planned for the bridge.

    World’s Fair Pedestrian Bridge Reconstruction, Queens, NY. As part of a project to
    rehabilitate the pedestrian bridge used as part of the 1964 World’s Fair in New York, Dr.
    Oakland inspected the existing wood pile and provided recommendations for reconstruction
    of damaged piles.

    Route 2 Highway Bridge Underpinning, Billerica, MA. As part of the design of a new
    water treatment plant in Billerica, the access road to the plant which crossed below the
    highway required additional headroom. The bridge foundations were underpinned to allow
    lowering of the access roadway.

    Central Artery D9A Viaducts, Boston, MA. Dr. Oakland provided all vertical and lateral
    load parameters for design of the drilled pier and pile supported viaducts. His work
    included extensive use of L-Pile to assess lateral deformations and stresses in the
    foundation elements.
  Case 2:20-cv-00097-NDF Document 35-1 Filed 04/16/21 Page 10 of 16




                                                                 Memorandum
Re: Expert Report - Pile Installation Differing Site Condition
Page 10


    Broadway Bridge Replacement, Boston, MA. As part of the Central Artery D9A, the
    alignment of the Broadway Bridge was changed requiring a new bridge over the South
    Station railroad yard. Dr. Oakland developed foundation design recommendations for the
    new bridge including support on new 14 inch prestressed precast piles to avoid problems
    with the corrosive soils and stray electric currents in the yard.

    Central Artery North Area, Boston, MA. As an early phase to the Central Artery, new
    bridge structures where constructed on the north side of the Charles River in Charlestown.
    Soil conditions in the area included deep soft clays. Dr. Oakland was responsible to specify
    and oversee construction of surcharge systems including wick drains to consolidate soils
    below transition abutments for the ramps to the bridges.

    Park Row Pedestrian Bridge, New York, NY. Dr. Oakland developed an exploration
    program and provided design recommendations for a new pedestrian bridge adjacent to the
    existing police building in lower Manhattan. The new bridge is to be supported on drilled in
    minipile foundations to avoid impact to the existing adjacent buildings.

    Hillside Avenue Bridge over Cross Island Parkway, Queens, NY. Dr. Oakland
    developed an exploration program and provided recommendations for replacement or
    repair of the current bridge to assist with evaluation of options for the upgrading the
    distressed bridge.

    Union Turnpike Bridge over Cross Island Parkway, Queens, NY. Dr. Oakland developed
    an exploration program and provided recommendations for replacement or repair of the
    current bridge to assist with evaluation of options for the upgrading the distressed bridge.

    Confidential Project, New York City Area. Provided recommendations for installation of
    security barriers around bridge piers.

    Sakonett Bridge Pier Review, Sakonett, RI. Dr. Oakland participated in a value
    engineering evaluation of the proposed foundation design of a new highway bridge to
    replace an existing bridge. The new bridge was to be supported on a combination of 14
    inch H-Piles and 72 inch diameter driven pipe piles.

    NYC Department of Transportation, Evaluation of Pavement Distress on the FDR
    Drive, New York, NY. Dr. Oakland developed an exploration program and evaluated the
    results of testing to assess pavement distress of the FDR Drive on the east side of
    Manhattan below the United Nations plaza deck to assess long term reconstruction of the
    roadway. (2006)

    NYC Department of Transportation, Brooklyn Bridge Bulkhead Evaluation, Brooklyn,
    NY. As part of the erection of a water sculpture below the Brooklyn Bridge in front of the
    Brooklyn Pier, Dr. Oakland provided an assessment of the condition of the bulkhead and
    provided recommendations for repairs to the bulkhead and support of the 90 ft. high
    sculpture. (2007)

    Expert Consultant, Kinder Morgan Fuel Storage Tank Settlement, Houston, Texas. Dr.
    Oakland is currently serving as an expert for of settlements of a fuel storage tank recently
    constructed on controlled modulus columns at a large tank farm. The settlements were
  Case 2:20-cv-00097-NDF Document 35-1 Filed 04/16/21 Page 11 of 16




                                                                  Memorandum
Re: Expert Report - Pile Installation Differing Site Condition
Page 11


    determined to be the result of unanticipated highly organic soft soils which cause a
    discontinuity in the CMC ground improvement.

    Expert Witness, Runway Paving Distress and Subgrade Preparation, Ft. Lauderdale,
    Florida. Dr. Oakland served as an expert for evaluation of subgrade preparation related to
    settlement and rutting of a new taxiway at the Ft. Lauderdale Airport. Work includes review
    of the project compaction criteria, fill placement, subgrade compaction and over-excavation
    and replacement of unsuitable soils. Testified in court on behalf of the defendant.

    Expert Witness, Grand Avenue Bridge Abutment Pile Installation, Des Moines, Iowa.
    Dr. Oakland served as an expert witness for the City against a claim by the bridge
    contractor regarding a claim that a change in conditions had been encountered which
    caused additional work related to installation of drive H-piles and sheet piles as well as
    other abutment construction issues. Testified in court on behalf of the defendant.

    Expert Witness, MLK Interchange Construction, Cincinnati, OH. Dr. Oakland served as
    an expert witness on behalf of the contractor to review prebid design drawings use by the
    contractor for bidding of a design build project after the final design resulted in substantially
    more wall area required to construct the project.

    Expert Witness, Tryp Hotel Building Settlement, Ft. Lauderdale, FL. Dr. Oakland served
    as an expert witness on behalf of the general contractor to evaluate the cause of settlement
    for a new 8 story hotel supported on ground improvement. Dr. Oakland reviewed all
    settlement data, evaluated subsurface conditions and conducted a detailed test pit program
    to exhume and document the as constructed condition of a typical stone column. The
    evaluations and physical evidence indicated that the stone columns were not designed or
    installed in accordance with the site requirements. Presented in mediation for the
    defendant.

    Expert Witness, Failed Reinforced Earth Retaining Wall, Creve Core, Missouri. Dr.
    Oakland served as an expert witness for evaluation of the cause of a 40 ft. high reinforced
    earth retaining wall being constructed as part of a condominium construction project. The
    wall failed during a heavy rainstorm along its entire length. Dr. Oakland is supporting the
    insurance carrier to define the cause of the wall failure and coverage that applies to the
    wall’s reconstruction.

    Expert Witness, Ft. Calhoun Mine Claim, Ft. Calhoun, OK. Dr. Oakland served as an
    expert witness Martin Marinette, the mine owner, against the contractor claiming a
    substantial extra for construction of a new tunnel decline to access the mine. The claim
    included evaluation of bedrock properties and mine construction that resulted in failed rock
    bolts and excessive slaking of the tunnel walls and roof. Testified in mediation for the
    defendant.

    Expert Witness, Dam Embankment Performance Claim, Cullman, Alabama. Dr. Oakland
    served as an expert witness related to investigation of the performance of a new water
    supply dam constructed for the city. His work includes evaluation of the clay core and
    assessing it’s as built performance.
  Case 2:20-cv-00097-NDF Document 35-1 Filed 04/16/21 Page 12 of 16




                                                                 Memorandum
Re: Expert Report - Pile Installation Differing Site Condition
Page 12


    Expert Witness, Monico Hotel Building Damage Claim, Sunny Isles Beach, FL. Dr.
    Oakland served as an expert witness for the in a claim that construction of piles and
    dewatering construction damage an adjacent hotel. The expert services included providing
    opinions on causation of settlement, groundwater dewatering, cutoff walls, monitoring
    instrumentation and other aspects of foundation construction. Testified in court on behalf of
    the defendant.

    Expert Witness, Commercial Development Slope Failure, El Paso, Texas. Dr. Oakland
    served as an expert witness for a developer after a slope, being constructed to
    specifications developed by his civil engineer, failed during construction. Alterations to the
    grading greatly reduced the available building space and development potential of the
    property.

    Expert Witness, Settlement of Bellevue Hospital during Construction of New
    Building, New York, New York. Dr. Oakland served as the expert for the defendant as part
    of arbitration related to settlement of the existing Bellevue Hospital during installation of
    steel sheet piling and other construction activities as part of construction of a new DNA
    Forensic Laboratory facility adjacent to the hospital. Presented in mediation.

    Expert Witness, Bahama Bay II Sinkhole Investigation, Orlando, FL. Dr. Oakland served
    as an expert witness for the insurance carrier related to claims of wide spread sinkhole
    activity at a new condominium development. Conducted test borings and GPR surveys to
    identify the actual bounds of the sinkhole activity.

    Expert Witness, Pipe Cradle Failure, South Haven, MI. Dr. Oakland served as an expert
    witness the designer in a claim related to failed bolts supporting a pipe cradle for new sewer
    lines. Work included assessment of wood pile connection details and services loads on the
    pipe cradle. Presented in mediation for the defendant.

    Expert Witness, Evaluation of Distress to 8-18 Main Street due to Water Main
    Installation, Medford, Massachusetts. Dr. Oakland evaluated the potential for excavating
    for a new water main to have caused claimed damage to an adjacent property. Dr.
    Oakland was retained on behalf of the Contractor’s Insurance Company. Successfully
    demonstrated that all work was outside of the zone of influence and that damage was a
    pre-existing condition.

    Technical Expert, Evaluation the Impact of Construction on a 316 Stuart Street,
    Boston, Massachusetts. Dr. Oakland was retained to evaluate the potential for damage to
    an existing 4 story building which abutted the site a new 5 level deep excavation for a new
    office tower. Dr. Oakland used finite elements to identify areas of potential concern and the
    extent of the movement then developed an instrumentation system to specifically monitor
    the critical aspects of the building.

    Expert Witness, Evaluation Building Movement and Underpinning Repairs, Port
    Imperial Condominiums, West New York, New Jersey. Dr. Oakland evaluated settlement
    data and the performance and condition of condominium units which had settled and
    provided recommendations for repairs and underpinning.
  Case 2:20-cv-00097-NDF Document 35-1 Filed 04/16/21 Page 13 of 16




                                                                 Memorandum
Re: Expert Report - Pile Installation Differing Site Condition
Page 13


    Expert Witness, Evaluation of Pipe Jacking Failure during Construction, I-595
    Managed Lanes Project, Ft. Lauderdale, Florida. Dr. Oakland developed an investigation
    program and identified the cause of failure of a 54 inch diameter pipe used as part of
    trenchless microtunnelling operation used to install a new storm drain below an existing
    highway.

    Technical Expert, Evaluation Building Movement during Construction, Boston, MA.
    Dr. Oakland reviewed reported building movements which resulted from underpinning and
    deepening building foundations during renovation of a 4 story brownstone apartment
    building in the South End area.

    Distressed Oil Storage Tank Foundations, Philadelphia, PA. Conducted field
    investigations and numerical modeling to assess the cause of drag-down on piles
    supporting 10 oil storage tanks and the impact to slab foundations for the tanks. Installed
    instrumentation and conducted full scale load tests for each foundation system and
    provided recommendations for safe fill levels in each tank

    Evaluation of Pavement Distress, FDR Drive, New York, NY. Dr. Oakland developed an
    exploration program and evaluated the results of testing to assess pavement distress of the
    FDR Drive on the east side of Manhattan below the United Nations plaza deck to assess
    long term reconstruction of this portion of the roadway. Pavement distress was the result of
    differential settlement where pavements overlied pile caps from the overhead building.

    Castle Village Retaining Wall, New York, NY. Provided final design and construction
    oversight of reconstruction of a 75 ft. high retaining wall which collapsed and partially
    blocked the Henry Hudson Parkway in northern Manhattan. Work included explorations for
    design, design details, instrumentation to monitor wall movement and responding to
    reviews and criteria of City agencies including the DOB and Highway Department.

    Principal Investigator and Expert Witness, Private Residence, Brookline, MA. Dr.
    Oakland provided an engineering evaluation and expert witness testimony for settlement of
    an historic mansion caused by loss of ground through an adjacent soldier pile and lagging
    support system for adjacent construction. Work included design and monitoring of a grout
    stabilization system for the house foundations.

    Principal Investigator and Expert Witness, Condominiums Settlement Remediation. Dr.
    Oakland provided an engineering evaluation and expert witness testimony for the
    settlement of a parking area and driveway loop at the entrance to luxury condominiums,
    due to improper surcharging of the peat below the site.

    Technical Witness, Value Engineering Change Order, 2 mil. gal. Water Storage Tank,
    Deer Island, MA. Provided technical testimony and expert witness consultation related to a
    geotechnical change order during construction of a new elevated water storage tank on
    Deer Island as part of the 1.25 billion gal. per day waste water treatment plant construction
    of the City of Boston.

    Principal Investigator and Expert Witness, Scaffolding Collapse Investigation, Quincy,
    MA. Dr. Oakland provided an engineering evaluation of the foundation support for a 125 ft.
  Case 2:20-cv-00097-NDF Document 35-1 Filed 04/16/21 Page 14 of 16




                                                                 Memorandum
Re: Expert Report - Pile Installation Differing Site Condition
Page 14


    high scaffolding that collapsed killing three workers, as part of the investigation into the
    accident. Work included conducting model testing of the soils below the scaffolding and
    prediction of the differential settlement which may have occurred between the scaffolding
    legs.

    High Rise Building Excavation and Remediation. Dr. Oakland provided an engineering
    evaluation of building settlement and lateral movement of a pile supported high rise
    structure during excavation of an adjacent deep excavation. Work included providing
    detailed instrumentation to monitor the movements and design of supplemental support of
    the excavation to reduce movement of the structure. An evaluation was made of the impact
    of the movement on the permanent support of the building.

    Infiltration Gallery Remediation, Bethlehem, NY. Dr. Oakland provided an engineering
    evaluation and recommendations for remediation of a river bank infiltration gallery which
    was yielding 25 percent less of the raw water supply then predicted.

    Settlement Evaluation of Adkins Water Treatment Facility, Greenville, SC. Dr. Oakland
    investigated the settlement of existing clarifier basins prior to construction of additional
    basins at the plant. The site is underlain by loose sands and silts which consolidated under
    the weight of the basin. Remediation to stabilize the basin against further settlement
    consisting of compaction grouting was designed. The grouting uses low slump grout
    injected under pressure to compact the existing soils below the basin.

    Building Settlement Inspection, Victoria TX. Dr. Oakland conducted an inspection of an
    electrical building that settled up to 12 inches after construction. Settlement was due to fill
    or disturbed soils below one half of the building causing significant differential settlement.
    Underpinning piles where designed to support the building.

    Technical Expert, Sheetpile Movement Evaluation, New York, NY. Dr. Oakland
    provided an engineering evaluation of sheet pile movement for an excavation to remove
    and replace fuel oil tanks at a large independent community project in New York. The
    sheetpile movement caused damage to a City park and playground equipment as well as
    the adjacent boiler building at the site. The movement was due to improper blocking and
    bracing installation.



    Publications and Presentations


    “Real Time Monitoring of The Historic Old South Church, Boston, Massachusetts” with
    Pierre Gouvin, Deep Foundations Institute Annual Conference, Oakland, CA, October 2015.
     “Analysis and Performance of Sheet Pile Cofferdams under Demolition Blast Loads,” with
    John Mould, Gordon Chen and William McElwee, Deep Foundations Institute, Annual
    Conference, Houston, TX, October, 2012.

    “Design and Analysis of Cooling Tower Pile Foundations,” with Gordon Chen and Robert
    Smith, Deep Foundations Institute, Annual Conference, Los Angeles, CA, October, 2010.
  Case 2:20-cv-00097-NDF Document 35-1 Filed 04/16/21 Page 15 of 16




                                                                 Memorandum
Re: Expert Report - Pile Installation Differing Site Condition
Page 15


    “Evaluation and Testing of Distressed Pile Foundations Supporting Oil Storage Tanks,”
    Deep Foundations Institute, Annual Conference, Kansas City, MO, October, 2009.

    “A Culvert for Abram Creek” with J. Aldrich and M. Vilem, published in Civil Engineering
    Magazine, ASCE, November 2003.

    “Retirement isn’t the End of a Historic Dam’s Career” with I.M. Bolender, Annual
    Conference of the Association of State Dam Safety Officials, presented at the Annual
    Conference, Minneapolis, MN, September 2003.

    “The Abram Creek Culvert: How Burying 1 mile of Stream Allowed Cleveland’s Airport to
    Expand” with J. Aldrich and M. Vilem, Proceedings of the Annual Conference of Pipelines
    2003, ASCE, presented in Baltimore, MA, July 2003.

    “Analysis of Two High Rise Structures Adjacent to a Deep Excavation” by M.W. Oakland,
    R.E. Griffith and M.J. Sklar , Pan American Conference on Soil Mechanics, ASCE, MIT,
    Cambridge, MA published in May 2003.

    “Structural Design Using Jet Grouting” principal invited speaker in a short course presented
    by Hayward Baker at the Third International Conference, ASCE and the Deep Foundations
    Institute, presented in New Orleans, LA, February 2003.

    “Compaction Grouting Used for a Water Treatment Plant Expansion” by M.W. Oakland and
    M.L. Bachand, Grouting and Ground Treatment, Proceedings of the Third International
    Conference, ASCE and the Deep Foundations Institute, presented in New Orleans, LA,
    February 2003.

    “Design-Build of a Jet Grout Access Shaft for Tunnel Rehabilitation” by M.W. Oakland, M.J.
    Ashe, J.R. Wheeler and R.C. Blake, North American Tunneling 2002 Annual Conference,
    Presented in Seattle, WA, May 2002.

    “Repair of Three Partial Demolished Dams” presented to the poster session of the National
    Convention of the Association of State Dam Safety Officials, Salt Lake City, UT, September
    2001.

    “Geotechnical Considerations for Raising Reservoir Dams” presented to the Northeast
    Section of the Association of State Dam Safety Officials Conference, Hershey, PA, July
    2001.

    “Deep Foundations Used on Deer Island,” Deep Foundations Institute, Annual Conference,
    Boston, Massachusetts, October 1994.

    "Economical renovation of Small Dams," Association of State Dam Safety Officials Annual
    Conference, Baltimore, Maryland, September 1992.

    "Analysis of Drilled Piers Used for Slope Stabilization," with J.L. Chameau, presented to the
    TRB Session on Highway Embankments, Washington, D.C., January 1989.
   Case 2:20-cv-00097-NDF Document 35-1 Filed 04/16/21 Page 16 of 16




                                                                 Memorandum
Re: Expert Report - Pile Installation Differing Site Condition
Page 16


    "Building Embankments with Shale," with C.W. Lovell, Proceedings of the 26th Symposium
    on Rock Mechanics, 1985, and presented to the 26th U.S. Symposium on Rock Mechanics,
    South Dakota School of Mines, Missouri, July 1985.

    "Finite Element Analysis of Drilled Piers for Slope Stabilization," with J.L. Chameau, ASTM
    Special Technical Publication, No. 835, Laterally Loaded Deep Foundations: Analysis and
    Performance, 1984, presented to the ASTM Specialty Conference on Laterally Loaded
    Piles, Kansas City, Missouri, June 1983.

    "Classification and Other Standard Tests for Shale Embankments," with C.W. Lovell, Joint
    Highway Research Project, No. 82-4, Purdue University, West Lafayette, Indiana, February
    1982.

    "Standardized Tests for Compacted Shale Highway Embankments," with C.W. Lovell,
    Transportation Research Record, No. 873, Transportation research Board, February 1983.
    Presented to the TRB session on weak rocks, Washington, D.C., January 1981.

16417005_v1
